994 F.2d 843
72 A.F.T.R.2d 93-5422, 93-2 USTC  P 50,497
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.P. QUAD COMPANY, a Minnesota Business Trust, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE SERVICE, Respondent.
No. 92-2397.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 30, 1993.Filed:  May 5, 1993.

Appeal from the United States Tax Court.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
P Quad Company (P Quad) appeals from the tax court's1 decision finding it to be a sham entity devoid of economic substance.  P Quad argues that the tax court erred by determining it was a sham entity.  We addressed and rejected the arguments P Quad advances here in Paulson v. C.I.R., No. 92-2750 (8th Cir., 1993) (per curiam).  For the reasons set forth in that opinion, we reject P Quad's contentions.


2
Accordingly, we affirm the tax court's ruling.



1
 The Honorable Mary Ann Cohen, United States Tax Court Judge